BALEY, Judge.
After a careful examination of the record, we find no error in the proceedings in the court below. The trial court properly instructed the jury upon the elements of the offense charged in the bill of indictment and any lessor included offenses and upon the. elements of self-defense, upon which the defendant relied. The evidence for both the State and the defendant was fully presented. The verdict of guilty was clearly supported by the State’s evidence, and the sentence imposed was within statutory limits.
Defendant has been convicted by a jury in a fair trial free from prejudicial error.
No error.
Judges Campbell and Morris concur.